52 F.3d 335
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Chong Suk BROWNELL, also known as Hana, Defendant-Appellant.
No. 94-10525.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 7, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Chong Suk Brownell appeals her sentence under the Sentencing Guidelines imposed following her guilty plea conviction for conspiracy to distribute methamphetamine.  She contends that the district court improperly increase her offense level under U.S.S.G. Sec. 2D1.1(b)(1) for possession of a firearm during commission of a narcotics offense.  We review the district court's factual findings regarding possession of the firearm for clear error, United States v. Pitts, 6 F.3d 1366, 1372 (9th Cir.1993), and affirm.


3
The Sentencing Guidelines provide that the sentencing court must increase the base offense level by two if a firearm was possessed during the commission of a drug offense, unless it is clearly improbable that the weapon was connected with the offense.  Id.  Brownell contends that although her firearm was found in the apartment where she conducted drug transactions, she established that the firearm was not connected to the drug trade through (1) her testimony that she obtained the gun for protection in her dress shop and kept it unloaded, and (2) her codefendants' testimony that no one knew she had the gun.  The district court considered and rejected this argument, finding that the gun's ready availability in Brownell's closet, its proximity to drug paraphernalia, and with the ammunition readily available, all indicate that the weapon was possessed in connection with drug transactions.


4
Because these findings were not clear error, id., the district court is


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3